17‐471(L) 
United States v. Rivera (Villaman) 
                                                                                                                    
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                                         

                                  SUMMARY ORDER 
                                                         
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
      At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 21st day of December, two thousand 
eighteen. 
 
PRESENT:  DENNIS JACOBS, 
                   RICHARD J. SULLIVAN, 
                             Circuit Judges, 
                   EDWARD R. KORMAN,* 
                             District Judge.   
                                                    
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
UNITED STATES OF AMERICA, 
                             Appellee, 
 
                   v.                                                      17‐471(L), 17‐1460, 17‐1468, 17‐1562 

  Judge Edward R. Korman, of the United States District Court for the Eastern 
*

District of New York, sitting by designation. 

                                                       1 
                                                              
JASMIN RIVERA, AKA JASMIN 
HERNANDEZ, AKA RUBI RIVERA, AKA 
RUBI HERNANDEZ, 
                            Defendant, 
 
JASON VILLAMAN, AKA SANTI, 
ANTONIO RIVERA, AKA SANTOS 
MORALES, AKA ANTONIO 
ALMADAMO, AKA SANTOS GARCIA, 
JOHN WHALEY, AKA JOHN HOLLY, 
AKA JOHNNY, 
                            Defendants‐Appellants. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLEE:                                     Susan Corkery, Assistant United 
                                                  States Attorney (Amy Busa, Assistant 
                                                  United States Attorney, on the brief), 
                                                  for Richard P. Donoghue, United 
                                                  States Attorney for the Eastern 
                                                  District of New York, Brooklyn, NY. 
 
FOR APPELLANT JASON VILLAMAN:  Jonathan I. Edelstein, Edelstein & 
                                                  Grossman, New York, NY. 
 
FOR APPELLANT ANTONIO RIVERA:  John F. Carman, Garden City, NY (on 
                                                  submission). 
 
FOR APPELLANT JOHN WHALEY:                        James M. Branden, New York, NY; 
                                                  John Whaley, pro se, Otisville, NY. 
 
 
          



                                           2 
       Appeal from an order of the United States District Court for the Eastern 
District of New York (Feuerstein, J.). 

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the order of the district court is AFFIRMED.   
        
       Defendants‐Appellants Jason Villaman, Antonio Rivera (“Rivera”), and 
John Whaley (the “defendants”)1  appeal sentences imposed after a remand by 
this Court.    We assume the parties’ familiarity with the underlying facts, the 
procedural history, and the issues presented for review. 
 
       Rivera owned and operated two bars on Long Island, and recruited 
undocumented immigrants to work there, ostensibly as waitresses.    Villaman 
worked as a security guard at one of the bars, and Whaley assisted Rivera in the 
bars’ operation.    Both of them drove waitresses to and from work.     
 
       Waitresses at Rivera’s bars were forced to engage in sexual acts with 
customers.    To ensure that they did so, the defendants physically assaulted 
waitresses, withheld their pay, and threatened them with deportation.    Several 
were raped or otherwise sexually assaulted by the defendants. 
 
       After jury trials, Rivera and Villaman were convicted on substantive counts 
of sex trafficking, forced labor, harboring illegal aliens, and transporting illegal 
aliens, as well as conspiracies to commit those offenses.    Whaley was convicted 
of conspiracies to commit sex trafficking, forced labor, harboring illegal aliens, 
and transporting illegal aliens, as well as substantive counts of forced labor, 
harboring illegal aliens, and transporting illegal aliens.     
 
      On the previous appeal, we affirmed the convictions, but remanded for 
resentencing on the ground of procedural unreasonableness, which included 
instructing the district court to consider whether the record supported the 

1  Rivera’s sister Jasmin Rivera, a defendant in the district court, is not an 
appellant in this case. 
 
                                           3 
     
imposition of certain enhancements, and to explain the reasoning behind its 
conclusions.    On remand, Rivera was sentenced principally to 40 years’ 
imprisonment on his substantive and conspiracy sex trafficking counts, and ten‐
year and 20‐year terms of imprisonment on his remaining counts, all to run 
concurrently.    Villaman was sentenced principally to 30 years’ imprisonment on 
his substantive sex trafficking counts, 20 years’ imprisonment on his substantive 
forced labor counts, and five‐year and ten‐year terms on his remaining counts, all 
to run concurrently.    Whaley was sentenced principally to 25 years’ 
imprisonment on his sex trafficking conspiracy count, and two terms of ten years’ 
imprisonment on his remaining counts, all to run concurrently. 
 
       On appeal, the defendants argue that their sentences are substantively 
unreasonable.    Whaley additionally argues that his sentence is procedurally 
unreasonable, and in a separate brief submitted pro se, raises constitutional and 
jurisdictional arguments.    Rivera and Villaman adopt Whaley’s arguments, to 
the extent they are applicable to them, pursuant to Federal Rule of Appellate 
Procedure 28(i).    We now affirm. 
 
       “A district court commits procedural error where it fails to calculate (or 
improperly calculates) the Sentencing Guidelines range, treats the Sentencing 
Guidelines as mandatory, fails to consider the [18 U.S.C.] § 3553(a) factors, selects 
a sentence based on clearly erroneous facts, or fails adequately to explain the 
chosen sentence.”    United States v. Robinson, 702 F.3d 22, 38 (2d Cir. 2012) 
(citing Gall v. United States, 552 U.S. 38, 51 (2007)).    Our review for 
reasonableness is akin to a “deferential abuse‐of‐discretion standard.”    United 
States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (in banc) (quoting Gall, 552 U.S. 
at 41).    However, “[a] sentencing court’s legal application of the Guidelines is 
reviewed de novo.”    United States v. Desnoyers, 708 F.3d 378, 385 (2d Cir. 2013) 
(internal quotation marks omitted). 
 
       1.     Whaley, joined by the others, argues that the district court committed 
procedural error at resentencing by failing to calculate the criminal history 
category, total offense level, and resulting sentencing range under the United 
States Sentencing Guidelines (“U.S.S.G.” or “Guidelines”).    Because the 
 
                                         4 
     
defendants did not raise this objection at their resentencings, we review for plain 
error.    United States v. Verkhoglyad, 516 F.3d 122, 128 (2d Cir. 2008). 
        
       In calculating the applicable Guidelines range, the district court must make 
its own factual findings or expressly adopt the presentence report’s findings at 
sentencing or in a written statement of reasons.    See United States v. Molina, 356 
F.3d 269, 275 (2d Cir. 2004).    As to each defendant the court filed a statement of 
reasons for the new sentence that expressly adopted the findings in the 
defendant’s presentence report detailing, inter alia, the defendant’s conduct and 
its impact on the Guidelines calculations.    Each statement of reasons calculates 
total offense level, criminal history category, and resulting Guidelines range.   
Each statement of reasons thus demonstrates that the district court satisfied its 
obligation to calculate the Guidelines range and adopt factual findings in support.   
See United States v. Rodriguez, 697 F. App’x 734, 737 (2d Cir. 2017) (summary 
order). 
        
       Whaley additionally argues that the district court should have made a 
mitigating role adjustment under Guidelines § 3B1.2, which provides offense‐
level reductions to defendants who were minimal or minor participants in the 
criminal activity of which they were convicted.    Relying on Application Note 
3(c) to § 3B1.1, Whaley argues that, as a driver and janitor, he did not organize or 
fully understand the scope and structure of the conspiracy, lacked 
decisionmaking authority, and stood to gain nothing from the conspiracy.   
However, in denying the reduction, the district court considered that Whaley was 
Rivera’s “right‐hand man” and “enforcer,” and that his involvement in the 
conspiracy included “picking up the women initially and engaging them to come 
[to Rivera’s bars] knowing what they would be facing, knowing that he was 
putting them in harm’s way.”    Whaley App’x at A‐176, A‐178.    We find no 
abuse of discretion in the district court’s denial of a mitigating role reduction. 
        
       2.     “Substantive reasonableness is also reviewed for abuse of discretion.”   
Desnoyers, 708 F.3d at 385.    “In examining the substantive reasonableness of a 
sentence, we review the length of the sentence imposed to determine whether it 
cannot be located within the range of permissible decisions.”    United States v. 
 
                                         5 
     
Matta, 777 F.3d 116, 124 (2d Cir. 2015) (internal quotation marks omitted).    We 
will “set aside a district court’s substantive determination only in exceptional 
cases.”    Cavera, 550 F.3d at 190.     
 
       Rivera, Villaman, and Whaley argue that their sentences are substantively 
unreasonable.    Rivera principally argues that unlike cases of “literal sexual 
slavery” punishable under 18 U.S.C. § 1591 (the statutory provision underlying 
his sex trafficking convictions), the victims in this case were not “truly trapped.”   
But as the court observed at resentencing, the jury found that victims of the 
conspiracy were beaten to the point of serious injury, raped, and otherwise 
sexually assaulted by the defendants, who used threats to prevent the victims 
from reporting their crimes to the authorities.    The district court did not abuse its 
discretion by sentencing Rivera to 40 years’ imprisonment. 
 
       Villaman cites numerous additional factors in support of his claim that his 
sentence was substantively unreasonable, including that: he did not profit from 
the criminal activity, was involved for a limited time, did not organize or plan the 
conspiracy, and exercised no decisionmaking authority.    Villaman also cites his 
personal history and characteristics, including his suffering from developmental 
delays and emotional problems, his post‐sentence rehabilitation, and the letters of 
support submitted by his family and friends.    In particular, Villaman stresses 
that his sentence was substantively unreasonable since the district court granted 
Rivera a 33 percent sentence reduction based in part on post‐sentence 
rehabilitation, but refused to do the same for Villaman.    However, the district 
court considered this argument, and the fact that Rivera may have received credit 
for certain behavior does not warrant the conclusion that Villaman was entitled to 
receive a similar percentage reduction as well, particularly since Villaman’s 
sentence was still well below the revised sentence imposed on Rivera.    The other 
factors cited by Villaman were considered by the district court at resentencing, as 
were, for example, his rapes of multiple victims of the conspiracy.    We therefore 
identify no error with the court’s conclusion that 30 years’ imprisonment was an 
appropriate sentence. 
 
       Finally, Whaley pleads the extreme difficulty of his childhood, his mental 
 
                                          6 
     
health, the lack of a serious criminal history, and his good behavior while 
incarcerated.    Again, those considerations were expressly raised at resentencing, 
as were considerations that Whaley knowingly brought victims into harm’s way 
and personally sexually assaulted victims.    Viewing these factors in totality, the 
court’s decision to sentence Whaley to 25 years’ imprisonment was not an abuse 
of discretion. 
 
        Accordingly, the defendants’ sentences are not substantively unreasonable. 
 
        3.    In a separate brief filed pro se, Whaley argues that: (1) the conspiracy 
and substantive counts relating to the same criminal conduct were multiplicitous 
in violation of the Fifth Amendment’s Double Jeopardy Clause; (2) the charges for 
forced labor and sex trafficking were multiplicitous in violation of the Double 
Jeopardy Clause; (3) the conviction violates due process because the government 
did not prove an “overt act” beyond a reasonable doubt with respect to his sex 
trafficking conspiracy charges; (4) the government failed to prove the interstate or 
foreign commerce element of the sex trafficking charges; and (5) the district court 
failed to follow this Court’s mandate instructing it to clearly state its reasons for 
applying an aggravated sexual abuse Guidelines enhancement. 
 
        The mandate rule “forecloses relitigation of issues expressly or impliedly 
decided by the appellate court.”    United States v. Ben Zvi, 242 F.3d 89, 95 (2d Cir. 
2001) (emphasis in original).    Whaley’s previous appeal challenged his 
indictment on the ground of multiplicity, and his conviction on the ground of 
sufficiency.    This Court rejected those arguments and affirmed the defendants’ 
convictions.    Whaley’s present challenges to his indictment and conviction are 
precluded regardless of whether they are identical to his earlier challenges.    See 
id. at 96 (“[A] decision made at a previous stage of litigation, which could have 
been challenged in the ensuing appeal but was not, becomes the law of the case; 
the parties are deemed to have waived the right to challenge that decision.”).2 


 To the extent that Rivera and Villaman join this argument pursuant to Federal 
2 

Rule of Appellate Procedure 28(i), they are likewise precluded from challenging 
their indictments and convictions for the same reasons. 
 
                                          7 
     
 
       The argument that the district court failed to comply with this Court’s 
mandate at resentencing fares no better.    As to Whaley’s resentencing, the 
district court explicitly found that the aggravated sexual abuse enhancement 
applied because he sexually assaulted three of the waitresses after they were 
rendered unconscious by alcohol.    As to Rivera’s resentencing, the court found 
that the enhancement applied because of evidence that he raped and sexually 
assaulted several victims.    As to Villaman’s resentencing, the court adopted 
findings in his presentence report that he forcibly sexually assaulted multiple 
victims, finding that such conduct justified the enhancement.    These 
explanations complied with this Court’s instructions on remand to fully state the 
reasons for applying the enhancement. 
 
       We  have  considered  the  defendants’  remaining  arguments  and  conclude 
they  are  without  merit.    The  judgment  of  the  district  court  is  therefore 
AFFIRMED. 
 
                                        FOR THE COURT: 
                                        CATHERINE O’HAGAN WOLFE, CLERK 
                                         
                                         
                                         
 




 
                                         8